28 F.3d 1216
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Robert E. BRIZENDINE, Trustee on Behalf of the BankruptcyEstate of Brown Transport Truckload, Inc., BrownTransport Corp., and Thurston MotorLines, Inc., Plaintiff-Appellant,v.COTTER & COMPANY, Defendant-Appellee.
No. 92-2925.
United States Court of Appeals, Seventh Circuit.
June 23, 1994.

Before:  FLAUM, MANION and ROVNER, Circuit Judges.

ORDER

1
On May 23, 1994, the Supreme Court vacated this court's judgment reported at 4 F.3d 457 (1993) and remanded this case for further consideration in light of Security Services, Inc. v. Kmart Corp., No. 93-284 (U.S. May 16, 1994).  For the reasons contained therein, the judgment of the district court is affirmed.